Citation Nr: 1103242	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for residuals of cold 
weather injury of the right foot.

2. Entitlement to service connection for residuals of cold 
weather injury of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1958 to February 
1963.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  This case was previously before the Board in November 
2009 and remanded for additional development.  For the reasons 
discussed below, the Board finds that the RO substantially 
complied with the mandates of the November 2009 remand and will 
proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. 
App. 141 (1999) (noting that a remand is not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1. There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that the appellant 
has cold injury residuals of the right foot that are related to 
service.

2. There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that the appellant 
has cold injury residuals of the left foot that are related to 
service.


CONCLUSIONS OF LAW

1. Residuals of cold weather injury of the right foot were not 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).

2. Residuals of cold weather injury of the left foot were not 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter 
dated in May 2007 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records are in the file.  The Board 
notes that a July 2010 VA examiner refers to VA treatment records 
concerning the appellant's feet which have not been associated 
with the claims file.  In general, records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  However, in this case, the Board finds that there has 
been no prejudice to the appellant.  The VA examiner described 
the records in detail in the VA examination report.  The VA 
examiner is competent to interpret medical records.  As such, the 
July 2010 VA examiner's opinion was based on consideration of the 
VA treatment records.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was afforded a July 2010 medical examination to 
obtain an opinion as to whether the appellant has residuals of a 
cold weather injury of the right and/or left foot, and the 
etiology of any such disabilities.  This opinion was rendered by 
a medical professional following a thorough examination and 
interview of the appellant.  The examiner obtained an accurate 
history and listened to the appellant's assertions.  The claims 
file was reviewed.  The examiner laid a factual foundation for 
the conclusions that were reached.  Therefore, the Board finds 
that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. 
App. at 304.  The Board also finds that there has been 
substantial compliance with the November 2009 remand, which 
requested the examination.  See Dyment, 13 Vet. App. at 146-147; 
Stegall, 11 Vet. App. at 271.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Legal Criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

III. Analysis

With respect to the first element of service connection, a 
current disability, the July 2010 VA examination report reflects 
that the appellant has been diagnosed with bilateral pes planus 
and onychomycosis.  The Board notes that the appellant previously 
filed a claim for entitlement to service connection for bilateral 
pes planus, which was denied in a September 1990 Board decision.  
The appellant has not filed a current claim to reopen his claim 
for service connection for pes planus, but has instead specified 
that he is entitled to service connection for residuals of a cold 
injury of the left and right foot.  Thus, the issue of service 
connection for pes planus is not before the Board.  The July 2010 
VA examiner found that there was no diagnosis of residuals of a 
cold injury of the bilateral feet.  However, as the evidence 
reflects that the appellant has onychomycosis, a foot disability, 
the Board will consider whether there is a nexus between the 
disability and a cold weather injury in service.

With respect to the second element of service connection, an in-
service incurrence, the appellant contends that he had cold 
weather training in Korea in 1961.  (See March 2009 Travel Board 
Hearing Transcript (Tr.) at p. 3-4).  The appellant testified 
that he hiked through a foot of snow in Korea during service.  
(See Tr. at p. 4).  He reported that during the hike, his feet 
hurt from the cold.  (Tr. at p. 8).  He reported that his feet 
looked white.  (Tr. at p. 9).  He reported that the next morning 
his feet had stopped burning, but tingled.  (Tr. at 11).  The 
appellant's service treatment records do not reflect that he was 
treated for any cold weather injuries in service.  A February 
1963 discharge examination report reflects that his feet and skin 
were normal.  However, the Board notes that the appellant can 
attest to factual matters of which he had first-hand knowledge, 
e.g., experiencing cold weather in service and having pain in his 
feet.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  As the Veteran is competent to report exposure to cold 
and experiencing pain in his feet, and his statements are 
consistent with his service, the Board finds his statements 
regarding in-service exposure to cold and pain to be credible.  

In an April 2008 letter, K.C., a VA podiatrist, states that the 
appellant served the military in Korea in 1961, and suffered 
frostbite injuries to his feet.  The letter states that the 
troops spent nights in shelters and developed white discoloration 
of frostbite, along with numbness, burning and shooting pains, 
and toe fissures.  Dr. K.C. stated that it is well documented in 
the medical literature that although healing of blisters occurs, 
patients have long-term sensory neuropathy, with significant cold 
sensitivity.  Dr. K.C. stated that the residual paresthesias have 
been a recurring source of digital pain and that this letter is 
in support of his claim for service connection.  The Board notes 
Dr. K.C. did not specifically provide an opinion as to whether 
the appellant had residuals of a cold injury in his right foot 
and left foot that were related to service.  Thus, the Board 
finds the report to be less probative than other evidence of 
record.

The appellant was seen for a VA examination in July 2010.  The VA 
examiner reviewed the appellant's claims file and VA treatment 
records.  The VA examination report reflects that the appellant 
reported that in 1961 he was on maneuvers for several weeks in 
Korea in the winter.  He reported that he went on a hike of 
between two and five miles wearing leather boots with one pair of 
socks through snow six to eight inches deep.  He reported that at 
the end of the hike his feet were very painful, and cold and 
white on the toes.  He stated that he had no blistering.  He 
reported that at the time of discharge he was having intermittent 
pains in both feet.  He stated that there were no visible changes 
to his feet at the time.  He reported that he saw a podiatrist in 
Minneapolis in the early 1960s who removed a spur from his right 
fifth toe.  The VA examiner noted that there was documentation of 
a VA primary care evaluation in March 2008 describing sharp 
stabbing metatarsal pain occurring daily lasting seconds to 
minutes.  There was documentation of the appellant stating that 
he had experienced this pain since having frostbite on both feet 
in 1961 in Korea.  The report reflects that the appellant  was 
recently diagnosed with diabetes, but there had been no change in 
the pain reported.  The VA examination report indicates that the 
initial podiatry evaluation from April 2008 contains  a diagnosis 
of painful onychomycosis x 10 toes, type 2 diabetes with 
peripheral neuropathy, possibly related to old frostbite injury.  
The July 2010 VA examiner noted that there was no reference to 
review of service treatment records or past medical records of 
foot conditions.  The VA examiner stated that the most recent VA 
podiatry treatment record from July 2010 indicated the appellant 
was seen for onychomycosis, venous insufficiency, type 2 diabetes 
with neuropathy, history of frostbite.   

The appellant had thickened toenails which were asymptomatic.  
The appellant reported no numbness or sensory loss.  He did not 
report color changes or blistering.  The appellant stated that 
foot pains occur one to two times per day, lasting about five 
seconds, with no specific aggravating factors.  He described the 
pain as sharp or burning.  He reported that the pain in the right 
foot was equal to the left foot and pains were usually around the 
base of the toes or to the sides of the foot.  The appellant 
reported that he had a cream prescribed for hyperkeratotic skin, 
but the appellant reported that he did not use this.  The 
appellant did not take medications for neuropathy or pain, and he 
did not wear special shoes.  On physical examination, the 
appellant did not have a gait abnormality, painful motion, edema, 
instability, weakness, tenderness or a scar.  The feet had thick 
dry skin, particularly around the heels, bilaterally.  

The VA examiner determined that there was no diagnosis of 
residuals of a cold injury of the bilateral feet.  The report 
notes that there was no service treatment record documentation of 
cold injury or any medical evaluation or treatment of the 
bilateral feet.  Further, the VA examiner noted that there was no 
claims file documentation of foot symptoms or problems until 
twenty-five years after military discharge.  The July 2010 VA 
examination report reflects that the appellant had diagnoses of 
pes planus and onychomycosis of the bilateral feet.  The VA 
examiner opined that these conditions were not caused by or the 
result of military service.  The VA examiner noted that there was 
no service treatment record documentation or documentation within 
twenty-five years of discharge for these conditions.  The VA 
examiner further noted that there was no diagnosis related to 
foot pains because, although there were symptoms, there was no 
current clinical objective evidence of diagnosable disease or 
pathology, including no diagnoses of peripheral neuropathy, 
likely to cause these pains. 

There are no other competent and credible medical nexus opinions 
of record linking a disability of either foot to a cold weather 
injury.  The appellant has contended that he has residuals of a 
cold weather injury of the left and right foot that are related 
to service.  Although a lay person may be competent to report the 
etiology of a disability and to testify as to the existence of 
cold exposure and foot pain, he is not competent to provide 
medical opinions on complex medical issues such as whether his 
cold exposure nearly fifty years ago is related to a current 
disability of the left or right foot.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were 
competent to provide an opinion as to the etiology of the 
disorder, the Board finds that the probative value of any such 
opinion is outweighed by that of the July 2010 VA examiner, who 
has training and experience in evaluating the etiology of a 
disability and provided a thorough rationale for the opinion.  
There is no evidence the appellant has medical training.  

Service connection may be granted upon a showing of continuity of 
symptoms of a disability since  service.  The appellant contends 
that he has had residuals of a cold injury of the right and left 
foot since service.  See July 2010 VA examination report.  While 
the appellant is competent to report continuity of symptoms of 
pain in his feet since service, the Board finds that the 
appellant's statements are less than credible.  The appellant did 
not have treatment for a foot disability until approximately 
1970, when he reported that a podiatrist removed a spur from his 
right fifth toe.  See July 2010 VA examination report; Tr. at p. 
17.  The July 2010 VA examination report reflects that the 
appellant did not report receiving medical care for his feet 
again until March 2008.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (noting that it was proper to consider the 
veteran's entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised); see also Voerth v. West, 13 Vet. App. 117, 120-21 (1999) 
(there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology).  Such evidence is lacking in 
his case.  The Board also observes that pain alone does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Significantly, the only foot disability 
the appellant has been diagnosed with is onychomycosis, a fungal 
infection of the nail.  The appellant has not contended that he 
has had symptoms of onychomycosis since service.  

For the reasons discussed above, there is no evidence of a 
medical nexus between a current disability of the right or left 
foot and a cold weather injury in service, and the Board finds 
that the claims must be denied.  The Board concludes that a 
preponderance of the evidence is against the appellant's claims 
of entitlement to service connection for residuals of cold 
weather injury of the right foot and left foot.  As the 
preponderance of the evidence is against the claims, the benefit-
of-the-doubt rule does not apply, and the claims must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for residuals of cold weather 
injury of the right foot is denied.

Entitlement to service connection for residuals of cold weather 
injury of the left foot is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


